Citation Nr: 0501102	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-24 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a cervical and thoracic 
spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to June 1975 
and from June 1977 to July 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  Service connection for a cervical and thoracic spine 
disorder was denied in a rating decision dated in July 2001 
and confirmed in a rating decision dated in June 2002; the 
veteran was provided with his rights of appeal, but did not 
file an appeal on this matter.  

3.  Evidence added to the record since the July 2001 
determination does not by itself, or when considered with 
previous evidence, relate to an unestablished fact necessary 
to substantiate the claim; does not show that the veteran's 
cervical and thoracic spine disorder was manifested in 
service, or is otherwise related to service; and considered 
by itself or together with previous evidence of record, it 
does not raise a reasonable possibility of substantiating the 
veteran's claim.  


CONCLUSIONS OF LAW

1.  The July 2001 rating decision that denied service 
connection for a cervical and thoracic spine disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2003).  

2.  New and material evidence has not been received since the 
July 2001 rating decision to reopen the veteran's claim of 
service connection for a cervical and thoracic spine 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2004).  

The VCAA specifically provided that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West 2002).  
Regulations adopted by VA implementing the VCAA include 
changes to the standard for determining new and material 
evidence and provide for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C.A. § 5103A(g) (West 2002), which stated that nothing in 
section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate.  The 
amendments to 38 C.F.R. § 3.156(a), defining new and material 
evidence, are effective only for claims received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  In this case, however, given that the veteran's claim 
was filed after August 29, 2001, these changes are applicable 
in the present case.

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the VCAA.  In a 
June 2003 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The letter also advised the veteran to submit or identify any 
additional information that he felt would support his claims.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  Further, the letter served to inform the veteran as 
to what constituted "new" and "material" evidence in 
support of his service connection claim.  

Moreover, by way of the rating decisions and subsequent 
notices to the veteran of the denial and notification of what 
constitutes new and material evidence, development efforts, 
and the statement of the case (SOC) dated in August 2003, the 
RO provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
kind of evidence required to substantiate his claim.  In 
addition, the SOC contained the provisions of the VCAA and 
the implementing VA regulations.  Thus, the Board is 
satisfied that the RO has duly provided all notice as 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Analysis

Law and Regulations:  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

For claims such as this one, filed on or after effective 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2004).

For the sole purpose of determining whether the claim should 
be reopened, credibility of the evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The claim does not 
need to be conclusive; however, the veteran's allegations 
must be supported by credible and competent evidence.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

With these considerations, the Board must now review the all 
of the evidence which has been received or otherwise 
associated with the claims folder since the last final rating 
decision in July 2001 on the matter of service connection for 
a cervical and thoracic spine disorder.  

The RO denied service connection for a cervical and thoracic 
spine disorder in the July 2001 rating decision.  The veteran 
did not file an appeal; thus, that decision became final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2004); 20.302 (2003).

At the time of the final rating decision dated in July 2001, 
the RO considered the veteran's service medical records, 
which showed complaints of back pain secondary to a motor 
vehicle accident in February 1975, and a normal cervical and 
thoracic spine following the 1975 accident; and June 2001 
reports from VA x-ray studies that showed current 
disabilities associated with the cervical and thoracic spine.  
The RO denied the veteran's service connection claim based on 
no medical findings of current cervical and thoracic spine 
disorders coincident with the veteran's period of service.  

Since the last and final rating decision dated in July 2001, 
the evidence that has been received in support of the 
veteran's service connection claim includes lay statements 
dated in March 2002 and in April 2003 by the veteran's former 
wife that attest to the veteran's symptoms of ongoing back 
pain and medications that he had been taking since the motor 
vehicle accident that took place in February 1975.  Also 
received are various personal statements by the veteran 
alleging a relationship between his current back disability 
affecting the cervical and thoracic spine and his period of 
service, and duplicate copies of service medical records that 
show diagnoses of contusions of the cervical, dorsal, and 
lumbosacral spine.  
As noted, service connection for cervical and thoracic spine 
disorder was previously denied based on a finding that there 
was no evidence relating the veteran's current cervical and 
thoracic disorder to service.  For additional evidence to be 
new and material, to raise a reasonable possibility of 
substantiating the claim, and to relate to an unestablished 
fact necessary to substantiate the claim in this scenario, it 
would have to tend (by itself or together with evidence 
previously of record) to relate the veteran's cervical and 
thoracic spine disorder to service, i.e., show that it was 
manifested in service or show by competent (medical) opinion 
that it is related to an event, injury, or disease in 
service.  38 C.F.R. § 3.156(a).  

Here, the additional pertinent evidence received consists 
essentially of duplicate service medical records, and lay 
statements, including those allegations put forth by the 
veteran.  The evidence is not new and material.  In the July 
2001 rating decision it was not disputed that the veteran had 
a disability associated with the cervical and thoracic spine.  
It was also not disputed that the veteran had experienced an 
automobile accident in service in 1975 as shown by the 
records, and that as a result, he had incurred injury to his 
lumbosacral spine, a disability that is now service-
connected.  

The unestablished fact necessary to establish service 
connection, however, was the matter of a nexus between the 
cervical and thoracic spine disability and the veteran's 
period of service.  No additional evidence received since the 
July 2001 rating decision, or since the June 2002 rating 
decision that confirmed the findings of the July 2001 
determination, tends to show that a disability manifested in 
the cervical and thoracic spine was present during service.  
Further, the additional evidence does not include a medical 
opinion relating the cervical and thoracic spine disorder to 
an event, injury, or disease in service, to include the 
February 1975 motor vehicle accident.  Although the veteran 
again asserts that his cervical and thoracic spine disability 
is a result of (or began during) his military service, and 
specifically that his disability arose due to the accident in 
1975, his lay opinion, or that of his former wife, is not 
competent evidence in the matter of medical etiology, and 
therefore cannot be deemed "material" for purpose of 
reopening the claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

All of the competent evidence added to the record since the 
July 2001 decision tends to establish facts that are either 
not in dispute or are not material.  None of the medical or 
lay evidence received addresses the matter at hand, i.e., 
whether there is a nexus between the veteran's cervical and 
thoracic spine disability and his service.  Consequently, the 
additional evidence received does not, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim, does 
not raise a reasonable possibility of substantiating the 
claim, and is not new and material.  Hence, the claim may not 
be reopened.

ORDER

New and material evidence not having been received, the 
veteran's claim to reopen a service connection claim for a 
cervical and thoracic spine disorder is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


